Title: From John Adams to Fizeaux, Grand & Co., 26 May 1781
From: Adams, John
To: Fizeaux, Grand & Co. (business)



Gentlemen
Amsterdam May 26. 1781

I have the Honour of your Letter of the 17th. instant, inclosing the 66 Bills of Exchange accepted by me, amounting to Bf. 109780, which you have paid, and for which you, have debited the Account of the United States of America.
I Yesterday received your other Favour of the 25th. instant, inclosing 17 Bills of Exchange, Accepted by me amounting to Bf. 16,220 which you have paid, for the United States of America, and charged to their Account.
You request my Approbation of these Payments, and it is justly due to you. You request also my Approbation of your Negotiation of my Draughts on Dr. Franklin. I take it for granted Gentlemen, that this deserves to be approved, but at present it seems to me, that this, is a Matter, that, belongs to his Excellency Dr. Franklin to judge of, and to him I Submit it. If, however it is necessary for me, to examine, that matter I will do it, but at present I am but a Tyro in the Negotiation of Bills of Exchange. I am much obliged to you for your kind Enquiry after my Health, which is much better. I have the Honour to remain, very respectfully, Gentn., your Humble servant.
